 171319 NLRB No. 29INTERNATIONAL CAROLINA GLASS CORP.1The Respondent has excepted to some of the judge's credibilityfindings. The Board's established policy is not to overrule a judge's
credibility resolutions unless the clear preponderance of all the rel-evant evidence convinces us that they are incorrect. Standard DryWall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir.1951). We have carefully examined the record and find no basis for
reversing the findings.1All dates are in 1994 unless otherwise stated.International Carolina Glass Corporation, a Sub-sidiary of International Aluminum Corporation
and J. David Wells. Case 11±CA±16123September 29, 1995DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSBROWNINGANDCOHENOn June 12, 1995, Administrative Law Judge AlbertA. Metz issued the attached decision. The Respondent
filed exceptions and a supporting brief, and the Charg-
ing Party filed a brief in opposition to the Respond-
ent's exceptions.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and therecord in light of the exceptions and briefs and has de-
cided to affirm the judge's rulings, findings,1and con-clusions and to adopt the recommended Order.ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge and
orders that the Respondent, International Carolina
Glass Corporation, a Subsidiary of International Alu-
minum Corporation, Rock Hill, South Carolina, its of-
ficers, agents, successors, and assigns, shall take the
action set forth in the Order.Jasper C. Brown, Esq., for the General Counsel.Beverly A. Carroll, Esq. (Kennedy, Covington, Lobdell &Hickman), of Rock Hill, South Carolina, for the Respond-ent.Mitchell C. Payne, Esq., (Payne, Blades & Wellborn), ofRock Hill, South Carolina, for the Charging Party.DECISIONSTATEMENTOFTHE
CASEALBERTA. METZ, Administrative Law Judge. This casewas heard at Rock Hill, South Carolina on May 2±3, 1995.
The original charge in Case 11±CA±16123 was filed by J.
David Wells (Wells), on July 18, 1994.1An amended chargewas filed on November 16. A complaint issued on November
23. The complaint alleges Respondent violated Section
8(a)(1) of the Act by threatening to close its plant. It is fur-ther alleged Respondent violated Section 8(a)(1) and (3) bygiving warnings to and discharging employee David Wells.On the entire record, including my observation of the de-meanor of the witnesses, and after consideration of the oral
argument of counsel for the General Counsel and Respondent
and the briefs filed by counsel for the Respondent and the
Charging Party, I make the followingFINDINGSOF
FACTI. JURISDICTIONRespondent is a California corporation with an office andplace of business at Rock Hill, South Carolina, where it is
engaged in the manufacture and fabrication of glass products.
During the past 12 months Respondent sold and shipped fin-
ished products valued in excess of $50,000 from its Rock
Hill facility directly to customers located outside the State of
South Carolina. The complaint alleges, Respondent admits,
and I find that Respondent has been at all times material an
employer engaged in commerce within the meaning of Sec-
tion 2(6) and (7) of the Act.II. THEALLEGEDUNFAIRLABORPRACTICES
A. BackgroundJ. David Wells started work for the Respondent at its RockHill facility in February 1992. In the first part of February
1994, Wells and some fellow employees were dissatisfied
with working conditions and discussed what to do about their
complaints, including contacting a union. It was finally de-
cided that Wells, and fellow employees Chester Webb and
James Allen Swift would talk to management.The employees arranged a meeting with Plant ManagerCraig LeDoux, in the later part of February. At the meeting
the three told LeDoux of the employees' problems including
plant morale, safety, supervisory treatment, and communica-
tions. Wells stated that if the problems were not taken care
of the employees were considering seeking union representa-
tion. As detailed below, LeDoux then discussed unions with
the employees. He also promised to look into the problems
and get back to the employees. Thereafter, LeDoux met with
his supervisory staff on two occasions where the employees'
concerns were discussed. Particularly emphasized were poor
plant morale and supervisory communication. LeDoux or-
dered the supervisors to take corrective action.Subsequent to the employee meeting with LeDoux, Wellsreceived three warnings about his work performance. On
April 20, following his third warning, Wells was discharged
for ``safety violations.''B. Threat to Close the PlantThe complaint alleges that during the February employeemeeting, LeDoux threatened employees that if they selecteda union to represent them the Respondent would close the
plant. Respondent denies that a threat was made. I find that
LeDoux voiced an unlawful threat to close the plant.Wells did most of the talking for the employees at theFebruary meeting. Wells recalled he said that the employees
were dissatisfied and if things were not corrected the em-
ployees were talking about getting union representation.
LeDoux replied initially that he did not care if the employees
wanted a union. LeDoux then went on to talk about his expe-VerDate 12-JAN-9913:14 Jul 28, 1999Jkt 183525PO 00000Frm 00001Fmt 0610Sfmt 0610D:\NLRB\319\31929apps04PsN: apps04
 172DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
rience with unions. Wells testified that LeDoux finally con-cluded his remarks by stating that if a union came in the Re-
spondent ``would shut the plant down.'' (Tr. 146.)Employees Webb and Swift corroborated Wells' version ofwhat LeDoux said. Swift, who no longer works for Respond-
ent, remembered the subject of unions coming up. He related
that LeDoux said employees could: ``bring a union in, but
they would close the door in our face ....'' (Tr 17±18.)
Chester Webb also recalled LeDoux saying if a union came
in the Company could close the doors.Plant Manager LeDoux testified that Wells only mentionedunions when he said he knew nothing about the ``union
thing'' plant employees were talking about. LeDoux states he
was surprised to hear the subject of unions mentioned. He
conceded he talked about unions thereafter. At one point dur-
ing the hearing LeDoux denied he said the plant would be
closed if the employees chose union representation. How-
ever, in a later puzzling explanation LeDoux did admit that
he told the employees:Well, what I said is, having knowledge of the P&L ofour division, and having knowledge of some of the cost
associated with a union environment, and knowing our
economic condition at the time, I said that eventually,
the doors would close. (Tr 216.)When asked on cross-examination about the subject ofshutting the plant, LeDoux admitted the Company had made
a profit and was not otherwise contemplating closing.Based on the demeanor and content of the three employ-ees' testimony, I find them credible in their recitation of the
plant closing threat. I additionally note that Webb is still em-
ployed by Respondent. His demeanor while testifying im-
pressed me as a sincere and accurate recitation of what he
recalled being said. As a current employee it was against his
self-interest to testify contra to his employer. Webb had no
apparent stake in the outcome of the case. The Board has
long recognized that these factors are important in assessingcredibility. Stanford Realty Associates, 306 NLRB 1061,1064 (1992); Natico, Inc., 302 NLRB 668, 689 (1991).LeDoux's recollection of what he said is less direct but not
far different. I find that LeDoux did state that the plant
would close if the employees selected a union to represent
their interests. Such a threat is a violation of Section 8(a)(1)
of the Act. American Wire Products, 313 NLRB 989, 993(1994).Respondent implies that Wells was not engaged in pro-tected concerted activities. It is clear that the employees dis-
cussed among themselves their thoughts about work prob-
lems. They jointly decided to have a meeting with manage-
ment and at that encounter they expressed workers' concerns
about morale and poor supervisory communication. LeDoux
thereafter treated the meeting as an expression of widespread
dissatisfaction and acted on the employees' complaints. I find
that the employees' joint discussions and voiced common
complaints at the meeting with LeDoux were protected con-
certed activity under Section 7 of the Act. I further find that
Wells mentioned the possibility of union representation if
matters were not corrected. By suggesting this possibility
Wells was engaged in union activity that likewise is pro-
tected by Section 7 of the Act.C. Reaction to Wells' ActivitiesThe Government contends the Respondent violated the Actwhen it issued certain warnings to Wells and relied on these
for his subsequent discharge. The Respondent denies that its
warnings or discharge of Wells were unlawful. I find that
both the warnings and the resulting firing of Wells violated
Section 8(a)(1) and (3) of the Act.After the late February meeting with employees, PlantManager LeDoux held two supervisory meetings to discuss
the employees' complaints. Present at these meetings were
supervisors LeDoux, David McDaniel, Robert J. Brown, and
Johnny Goins. LeDoux thought there may also have been an
additional off-shift supervisor present.Supervisor Brown, who no longer works for the Respond-ent, testified that during one of the meetings LeDoux stated
he was going to ``nip the problem in the bud.'' LeDoux also
stated that: ``David Wells is trouble, and we're going to
eventually get rid of him.'' (Tr 91.) Brown did not remember
any mention of union activity. LeDoux denied that he made
any such statements referring to Wells.None of the other supervisors who were present at thismeeting testified. McDaniel no longer works for the Re-
spondent. There was no explanation offered as to why Re-
spondent did not call upon Supervisor Johnny Goins, who
still works for the Company, to give his version of events.
Under the adverse inference rule when a party has relevant
evidence within its control which is not produced, that failure
gives rise to an inference that the evidence is unfavorable to
the party. Auto Workers v. NLRB, 459 F.2d 1329 (D.C. Cir.1972). Such an inference is appropriate in this case. I find
that the testimony of Supervisor Johnny Goins would have
been contrary to LeDoux's denials that he said Wells was
trouble and was to be terminated. International AutomatedMachines, 285 NLRB 1122±1123 (1987).Also indicative of what went on at the supervisory meetingwas the testimony of Wells about a conversation he had with
Brown. Wells recited that the day following the employee
meeting with LeDoux, Supervisor Brown warned him that he
was being watched by management. Wells subsequently no-
ticed a surveillance camera was frequently pointed at him.Supervisor Brown testified that after the supervisory meet-ings, LeDoux and McDaniel gave him specific instructions
about Wells. He was told that he should keep a ``close eye
on Mr. Wells.'' (Tr 90.) LeDoux did not testify about this
conversation nor offer any explanation why Brown was
asked to maintain extraordinary vigilance concerning Wells'
activities.Brown, by his demeanor and testimony, impressed me asa witness who was trying to remember events accurately. His
testimony was detailed and his recollection was good. In
contrast, the general denials of LeDoux were less impressive.
As mentioned, the other supervisor still employed by Re-spondent did not testify in support of LeDoux's rendition of
the supervisory meetings. I find that Brown's version of
events is the most credible and that LeDoux made the state-
ments that Wells was trouble and would eventually be termi-
nated. I also find that LeDoux and McDaniel ordered Brown
to closely watch Wells.LeDoux's remarks give insight into the Respondent's mo-tivation for its subsequent course of action concerning Wells.
Pursuant to LeDoux's objective that Wells was to be termi-
nated, an elevated scrutiny of his daily activities was begunVerDate 12-JAN-9913:14 Jul 28, 1999Jkt 183525PO 00000Frm 00002Fmt 0610Sfmt 0610D:\NLRB\319\31929apps04PsN: apps04
 173INTERNATIONAL CAROLINA GLASS CORP.2In 1993, Wells had received work performance warnings onApril 30, December 29 and 30. In January 1994, he received an ap-
praisal but no raise. Wells was appraised again a month later, found
to be performing satisfactorily, and given a 25-cent-per-hour raise.using two video cameras. These could be controlled fromLeDoux's office. LeDoux admitted that he spent some time
devoted to watching Wells on camera.D. Disciplinary Warnings Given to David Wells1. Warning of March 302The result of the closer examination of Wells' work wasa first warning received on March 30. The warning was for
restricting output, specifically, standing around. Supervisor
Brown was called into LeDoux's office where he found plant
foreman David McDaniel and LeDoux watching Wells on
the surveillance cameras. This was the first time that Brownhad been called into the office to watch an employee on the
monitors.Wells was observed standing by his oven for about 15minutes smoking and drinking a soda. LeDoux instructed
Brown to discipline Wells. When Brown discussed this with
Wells he explained he was waiting for his glass bending
oven to reach 600 degrees so 3/8-inch glass would come out
as required. While a written notation was made of the event,
Supervisor Brown testified that this was not considered a
written warning.There was disputed testimony as to whether it was nec-essary to watch the oven. Wells gave detailed testimony
about the need to observe the oven during a certain special
operation (3/8-inch glass or surf board) and manually ``stop
it off'' to prevent a quality failure. Wells had performed this
special task on about 25 occasions. Wells told how this prac-
tice had been arrived at by trial and error under the direction
of Plant Foreman David McDaniel who had instructed him
to watch the oven and ``stop it off'' as described. McDaniel
no longer works for Respondent and did not testify. LeDoux
stated his understanding that the machine was fully auto-
mated and did not have to be watched. He did not, however,
rebut Wells' testimony that he was following McDaniels' in-
structions in operating the oven properly for 3/8-inch glass.
I credit Wells' version that his viewing of the oven during
the surf board operation was work he had previously per-
formed in accordance with McDaniel's orders.I also note that Supervisor Brown testified Wells was anexcellent producer whose scrap ratio was extraordinarily low.
Additionally, Brown did not dispute Wells' explanation of
McDaniel's instructions to observe the oven's operations.2. Warning of March 31On the following day Brown was again called intoLeDoux's office. As Brown described the scene, LeDoux and
McDaniel were there ``with a camera just watching David,
and seemed like they was enjoying it.'' (Tr 94.) Wells was
seen carrying glass over his head. This is a violation of plant
safety rules. LeDoux instructed Brown to give Wells a writ-
ten warning for this violation. That warning says in part that
any further safety violations by Wells will result in a dis-
ciplinary layoff. (G.C. Exh. 7.)At approximately the same time, employee James Swiftwas caught carrying glass over his head. Supervisor Brownadmitted he only verbally warned Swift and told him anyfurther violation of the rule would cause Swift to be written
up.3. Warnings of April 20On the morning of April 20 supervisor Brown asked Wellsto drill some glass. When the task was not completed by
later in the day, Brown confronted Wells about the work.
Wells replied that the workday was not yet over. Wells did
finish the drilling before the end of the workday.The final warning given Wells concerned the safety of lift-ing. Brown, for a third time, was called into LeDoux's office
to observe Wells via the TV cameras. Wells allegedly was
seen not bending his body properly when making lifts. It was
also decided that Wells had not tightened the ``ears'' on his
lifting belt each time he made a lift. (Ears are velcro flaps
on each side of the belt that can be adjusted to tighten or
loosen the belt.) LeDoux then decided to fire Wells for ``vio-
lating safety rules.'' Wells' termination notice states that:
``Although this violation would normally result in a 1 to 3
day lay-off, when combined with other incidents of insubor-
dination and restricting output, I.C.G. feels that termination
of employment at this time is the proper course of action.''
(G.C. Exh. 8.)Wells testified that he did not need to cinch up as he al-ways wore his belt tightened unless he was on a break. He
had never before been warned about adjusting his belt. Re-
spondent did not rebut Wells' assertion about his habit of
keeping the belt tightened. Supervisor Brown testified that he
did not see employees routinely tighten their belts when lift-
ing. He summarized his observations of employees' practice
thus: ``They just put them on and wear them.'' (Tr 106.) He
had never before disciplined an employee for not tightening
their belt.E. Analysis of Wells' DisciplineThe Respondent's employee handbook outlines discipli-nary procedures for violations of company rules. (R. Exh. 2.)
The Government, citing Robinson Furniture, 286 NLRB1076 (1987), urges that when Respondent disciplined and
discharged Wells it changed its disciplinary policy in viola-
tion of Section 8(a)(1) and (3) of the Act. I find that Robin-son is distinguishable from the situation presented here. InRobinson there was an announced change in procedure in re-sponse to employees' union activities. That is not the case
here. Rather I find that the Respondent pretextually and dis-
parately applied its existing policy in order to discrim-
inatorily discipline and discharge Wells because of his union
and protected concerted activities.In sum, the evidence as a whole shows that Respondentengaged in a specific effort to disparately enforce its rules
against Wells.1. The strict surveillance of Wells' work following theFebruary employee meeting in which he mentioned the pos-
sibility of union representation. LeDoux's animus expressed
in his retort that the plant would close.2. The remarks of LeDoux that Wells was trouble andwould have to be terminated.3. Wells' credited version of his watching his oven toproperly manufacture glass which was not satisfactorily re-
butted by Respondent.VerDate 12-JAN-9913:14 Jul 28, 1999Jkt 183525PO 00000Frm 00003Fmt 0610Sfmt 0610D:\NLRB\319\31929apps04PsN: apps04
 174DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
3If no exceptions are filed as provided by Sec. 102.46 of theBoard's Rules and Regulations, the findings, conclusions, and rec-
ommended Order shall, as provided in Sec. 102.48 of the Rules, be
adopted by the Board and all objections to them shall be deemed
waived for all purposes.4. Employee Swift who carried glass over his head onlyreceived an oral caution. When Wells committed the same
offense he received a written warning and the threat of a lay-
off.5. Historically Respondent's employees who committedsafety violations have been disciplined numerous times, then
given suspensions and finally discharged. Richard Austin had
violated the Company's rules by not wearing his safety
glasses. After his third offense he was given a 1-day suspen-
sion. Thereafter, he was observed violating the same rule on
five additional occasions. Only after this lenient treatment
was he fired. (G.C. Exhs. 15 & 16.) Likewise, James Allen
engaged in a violation of not wearing safety equipment.
After his second offense he was given a 3-day suspension.(G.C. Exh. 14.)6. No one had ever been disciplined for not tighteningtheir belts before each lift. Supervisor Brown testified it was
routine practice not to tighten belts. Wells always worked
with his belt cinched.The focused surveillance of Wells was designed to find anexcuse for his discharge. The issue of this extraordinary scru-
tiny, although not separately alleged, was fully litigated in
conjunction with the warnings. I find that the closer super-
vision of Wells' work because of his protected activities is
a violation of Section 8(a)(1) and (3) of the Act. CarillonHouse Nursing Home, 268 NLRB 589 (1984). The warningsthat resulted from Respondent's efforts to find fault with
Wells were also motivated by his protected activities. Re-
spondent's discriminatory warnings violate Section 8(a)(1)
and (3) of the Act. Dynamics Corp. of America, 286 NLRB920, 921 (1987).F. Analysis of the Discharge of David WellsGeneral Counsel has the initial burden of establishing aprima facie case. This must be sufficient to support an infer-
ence that union or other protected activity was a motivating
factor in Respondent's action alleged to constitute discrimi-
nation in violation of Section 8(a)(3). The elements com-
monly required to support a prima facie showing of discrimi-
natory motivation under Section 8(a)(3) are union activity,
employer knowledge, timing, and employer animus. Once
such prima facie unlawful motivation is shown, the burden
shifts to Respondent to demonstrate that the alleged discrimi-
natory conduct would have taken place even in the absence
of the protected activity. If Respondent goes forward with
such evidence, General Counsel ``is further required to rebut
the employer's asserted defense by demonstrating that the
[alleged discrimination] would not have taken place in the
absence of the employee['s] protected activities.'' WrightLine, 251 NLRB 1083 (1980), enfd. 662 F.2d 899 (1st Cir.1981), cert denied 455 U.S. 989 (1982); approved in NLRBv. Transportation Management Corp., 462 U.S. 393 (1983).The test applies regardless of whether the case involvespretextual reasons or dual motivation. Frank Black Mechani-cal Services, 271 NLRB 1302 fn. 2 (1984). ``A finding ofpretext necessarily means that the reasons advanced by the
employer either did not exist or were not in fact relied upon,
thereby leaving intact the inference of wrongful motive es-
tablished by the General Counsel.'' Limestone ApparelCorp., 255 NLRB 722 (1981), enfd. 705 F.2d 799 (6th Cir.1982).I find that the General Counsel has sustained his burdenof showing that the discharge of Wells was a pretext. The
Respondent has not demonstrated that Wells would have
been discharged but for his protected activities. As detailed
above, the true motivation for his firing was Wells' union
and concerted protected activities. I find that the Respondent
would not have discharged Wells in the absence of his pro-
tected activities and that his termination is a violation of
8(a)(1) and (3) of the Act.CONCLUSIONSOF
LAW1. By discriminatorily imposing stricter discipline and su-pervision of Wells' work, disparately disciplining and issuing
warnings, and discharging J. David Wells on April 20, 1994,
because of his discussion of union representation of employ-
ees and engaging in other protected concerted activity, the
Company engaged in unfair labor practices affecting com-
merce within the meaning of Section 8(a)(1) and (3) and
Section 2(6) and (7) of the Act.2. By threatening to close the plant if employees selecteda union to represent them, the Respondent violated Section
8(a)(1) of the Act.THEREMEDYHaving found that the Respondent has engaged in certainunfair labor practices, I find it necessary to order it to cease
and desist and to take certain affirmative action designed to
effectuate the policies of the Act.The Respondent having discriminatorily discharged J.David Wells it must offer him reinstatement and make him
whole for any loss of earnings and other benefits, computed
on a quarterly basis from the date of his discharge to the date
of a proper offer of reinstatement, less any net interim earn-
ings, as prescribed in F.W. Woolworth Co.
, 90 NLRB 289(1950), plus interest as computed in New Horizons for theRetarded, 283 NLRB 1173 (1987).On these findings of fact and conclusions of law, and onthe entire record, I issue the following recommended3ORDERThe Respondent, International Carolina Glass Corporation,Rock Hill, South Carolina, its officers, agents, successors,
and assigns, shall1. Cease and desist from
(a) Discharging, disparately disciplining, imposing stricterdiscipline and supervision, issuing warnings, or otherwise
discriminating against any employee for supporting any
union or engaging in concerted protected activities.(b) Threatening employees that the Company will closethe plant if they select a union to represent them.(c) In any like or related manner interfering with, restrain-ing, or coercing employees in the exercise of the rights guar-
anteed them by Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.VerDate 12-JAN-9913:14 Jul 28, 1999Jkt 183525PO 00000Frm 00004Fmt 0610Sfmt 0610D:\NLRB\319\31929apps04PsN: apps04
 175INTERNATIONAL CAROLINA GLASS CORP.4If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''(a) Offer J. David Wells immediate and full reinstatementto his former job or, if that job no longer exists, to a substan-
tially equivalent position, without prejudice to his seniority
or any other rights or privileges previously enjoyed, and
make him whole for any loss of earnings and other benefits
suffered as a result of the discrimination against him, in the
manner set forth in the remedy section of this decision.(b) Remove from its files any reference to the unlawfuldischarge, warnings, and closer than normal supervision and
notify J. David Wells in writing that this has been done and
that evidence of these events will not be used against him
in any way.(c) Preserve and, on request, make available to the Boardor its agents for examination and copying, all payroll records,
social security payment records, timecards, personnel records
and reports, and all other records necessary to analyze the
amount of backpay due under the terms of this Order.(d) Post at its facility in Rock Hill, South Carolina, copiesof the attached notice marked ``Appendix.''4Copies of thenotice, on forms provided by the Regional Director for Re-
gion 11, after being signed by the Respondent's authorized
representative, shall be posted by the Respondent imme-
diately upon receipt and maintained for 60 consecutive days
in conspicuous places including all places where notices to
employees are customarily posted. Reasonable steps shall be
taken by the Respondent to ensure that the notices are not
altered, defaced, or covered by any other material.(e) Notify the Regional Director in writing within 20 daysfrom the date of this Order what steps the Respondent has
taken to comply.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us
to post and abide by this notice.Section 7 of the Act gives employees these rights:To organize
To form, join, or assist any union
To bargain collectively through representatives oftheir own choiceTo act together for other mutual aid or protection
To choose not to engage in any of these protectedconcerted activities.WEWILLNOT
discharge or otherwise discriminate againstany employee for supporting any union or engaging in con-
certed protected activities.We will not threaten our employees that we will close ourdoors if they have a union represent them.We will not disparately discipline, impose stricter dis-cipline on, more closely supervise, or issue warnings to our
employees because they express an interest in union rep-
resentation, or because they engage in concerted activities
protected by Section 7 of the Act.We will not in any like or related manner interfere with,restrain, or coerce you in the exercise of the rights guaran-
teed you by Section 7 of the Act.WEWILL
offer J. David Wells immediate and full rein-statement to his former job or, if that job no longer exists,
to a substantially equivalent position, without prejudice to his
seniority or any other rights or privileges previously enjoyed,
and WEWILL
make him whole for any loss of earnings andother benefits suffered as a result of his discharge, less any
net interim earnings, plus interest.WEWILL
remove from our personnel files any referenceto J. David Wells' discharge, warnings and the closer super-
vision he received that were relied on for his discharge andWEWILL
notify him, in writing, that this has been done, andthat evidence thereof will not be used against him in any
way.INTERNATIONALCAROLINAGLASSCORPORATIONVerDate 12-JAN-9913:14 Jul 28, 1999Jkt 183525PO 00000Frm 00005Fmt 0610Sfmt 0610D:\NLRB\319\31929apps04PsN: apps04
